OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2012 Estimated average burden hours per response9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22162 RAM Funds (Exact name of registrant as specified in charter) 2331 Far Hills Avenue, Suite 200Dayton, Ohio (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC225Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3418 Date of fiscal year end:November 30 Date of reporting period:July 1, 2009 - June 30, 2010 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)RAM Funds By (Signature and Title)* /s/ John C. Riazzi John C. Riazzi, President Date July 21, 2010 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT THE RAM SMALL/MID CAP FUND Issuer Name Ticker Symbol CUSIP Shareholder Meeting Date Brief Identification of the Matter Voted On Proposed by Issuer or Security Holder? Did the Fund Vote? How did the Fund Cast its Vote? For, Against, Abstain Did the Fund vote For or Against Management? Allete ALE 05/11/10 Directors Issuer Yes For For Allete ALE 05/11/10 Appointment of Accountant/Auditor Issuer Yes For For Allete ALE 05/11/10 Change vote required to elect Directors Issuer Yes For For Allete ALE 05/11/10 Long term incentive comp plan Issuer Yes For For Aegean Marine Petroleum Network ANW Y0017S102 05/13/10 Directors Issuer Yes For For Aegean Marine Petroleum Network ANW Y0017S102 05/13/10 Appointment of Accountant/Auditor Issuer Yes For For CMS Energy Corp CMS 05/21/10 Directors Issuer Yes For For CMS Energy Corp CMS 05/21/10 Appointment of Accountant/Auditor Issuer Yes For For CMS Energy Corp CMS 05/21/10 Greenhouse gas reort Holder Yes Against For CMS Energy Corp CMS 05/21/10 Coal combustion waste report Holder Yes Against For Cabot Oil & Gas Corp COG 04/27/10 Director Issuer Yes For For Cabot Oil & Gas Corp COG 04/27/10 Director Issuer Yes For For Cabot Oil & Gas Corp COG 04/27/10 Appointment of Accountant/Auditor Issuer Yes For For Cabot Oil & Gas Corp COG 04/27/10 Stockholder proposal if presented at meeting Holder Yes Against For Cogent Inc COGT 19239Y108 07/29/09 Directors Issuer Yes For For Cogent Inc COGT 19239Y108 07/29/09 Appointment of Accountant/Auditor Issuer Yes For For Comstock Resources CRK 04/16/10 Directors Issuer Yes For For Comstock Resources CRK 04/16/10 Appointment of Accountant/Auditor Issuer Yes For For Comstock Resources CRK 04/16/10 Other business thaat may come up Issuer Yes For For Dean Foods Company DF 05/19/10 Director Issuer Yes For For Dean Foods Company DF 05/19/10 Director Issuer Yes For For Dean Foods Company DF 05/19/10 Director Issuer Yes For For Dean Foods Company DF 05/19/10 Appointment of Accountant/Auditor Issuer Yes For For Dean Foods Company DF 05/19/10 Tax Gross-ups Holder Yes Against For Dollar Tree DLTR 06/17/10 Directors Issuer Yes For For Dollar Tree DLTR 06/17/10 Eliminate classified board of Directors Issuer Yes For For Dollar Tree DLTR 06/17/10 Increase authorized shares of common stock Issuer Yes For For First Cash Finacial Services FCFS 31942D107 06/16/10 Directors Issuer Yes For For First Cash Finacial Services FCFS 31942D107 06/16/10 Appointment of Accountant/Auditor Issuer Yes For For First Cash Finacial Services FCFS 31942D107 06/16/10 Executive performance incentive plan Issuer Yes For For FTI Consulting FCN 06/02/10 Director Issuer Yes For For FTI Consulting FCN 06/02/10 Incentive compensation plan Issuer Yes For For FTI Consulting FCN 06/02/10 Appointment of Accountant/Auditor Issuer Yes For For Fiserv FISV 05/26/10 Directors Issuer Yes For For Fiserv FISV 05/26/10 Appointment of Accountant/Auditor Issuer Yes For For Fidelity National Financial FNF 31620R105 05/27/10 Directors Issuer Yes For For Fidelity National Financial FNF 31620R105 05/27/10 Appointment of Accountant/Auditor Issuer Yes For For Frontier Communications FTR 35906A108 05/13/10 Directors Issuer Yes For For Frontier Communications FTR 35906A108 05/13/10 Advisory vote on executive compensation Issuer Yes For For Frontier Communications FTR 35906A108 05/13/10 Stockholder proposal if presented at meeting Holder Yes Against For Frontier Communications FTR 35906A108 05/13/10 Appointment of Accountant/Auditor Issuer Yes For For Global Industries GLBL 05/19/10 Directors Issuer Yes For For Global Industries GLBL 05/19/10 Increase authorized shares of common stock Issuer Yes For For Global Industries GLBL 05/19/10 Appointment of Accountant/Auditor Issuer Yes For For Genco Shipping & Trading GNK Y2685T107 05/13/10 Directors Issuer Yes For For Genco Shipping & Trading GNK Y2685T107 05/13/10 Appointment of Accountant/Auditor Issuer Yes For For The Gymboree Corporation GYMB 06/08/10 Directors Issuer Yes For For The Gymboree Corporation GYMB 06/08/10 Appointment of Accountant/Auditor Issuer Yes For For The Gymboree Corporation GYMB 06/08/10 Amend 2004 equity incentive plan Issuer Yes For For Hanesbrands HBI 04/27/10 Directors Issuer Yes For For Hanesbrands HBI 04/27/10 Appointment of Accountant/Auditor Issuer Yes For For HCC Insurance Holdings HCC 05/27/10 Directors Issuer Yes For For HCC Insurance Holdings HCC 05/27/10 Appointment of Accountant/Auditor Issuer Yes For For Petrohawk Energy HK 05/20/10 Directors Issuer Yes For For Petrohawk Energy HK 05/20/10 Appointment of Accountant/Auditor Issuer Yes For For Helix Energy Solutions HLX 42330P107 05/12/10 Directors Issuer Yes For For Helix Energy Solutions HLX 42330P107 05/12/10 Appointment of Accountant/Auditor Issuer Yes For For Holly Corp HOC 05/05/10 Directors Issuer Yes For For Holly Corp HOC 05/05/10 Appointment of Accountant/Auditor Issuer Yes For For Jarden Corp JAH 05/20/10 Directors Issuer Yes For For Jarden Corp JAH 05/20/10 Appointment of Accountant/Auditor Issuer Yes For For Jarden Corp JAH 05/20/10 2010 employee stock purchase plan Issuer Yes For For John Wiley & Sons JWA 09/17/09 Directors Issuer Yes For For John Wiley & Sons JWA 09/17/09 Appointment of Accountant/Auditor Issuer Yes For For John Wiley & Sons JWA 09/17/09 Key employee stock plan Issuer Yes For For John Wiley & Sons JWA 09/17/09 Executive incentive plan Issuer Yes For For John Wiley & Sons JWA 09/17/09 Directors stock plan Issuer Yes For For KBR Inc KBR 48242W106 05/20/10 Directors Issuer Yes For For KBR Inc KBR 48242W106 05/20/10 Appointment of Accountant/Auditor Issuer Yes For For KBR Inc KBR 48242W106 05/20/10 Policy review of human rights Holder Yes Against For KBR Inc KBR 48242W106 05/20/10 Amend equal opportunity employment policy Holder Yes Against For Lender Processing Services LPS 52602E102 05/20/10 Directors Issuer Yes For For Lender Processing Services LPS 52602E102 05/20/10 Appointment of Accountant/Auditor Issuer Yes For For LTC Properties LTC 05/27/10 Directors Issuer Yes For For LTC Properties LTC 05/27/10 Appointment of Accountant/Auditor Issuer Yes For For McDermott International MDR 05/07/10 Directors Issuer Yes For For McDermott International MDR 05/07/10 Appointment of Accountant/Auditor Issuer Yes For For Navigant Consulting NCI 63935N107 04/28/10 Directors Issuer Yes For For Navigant Consulting NCI 63935N107 04/28/10 Appointment of Accountant/Auditor Issuer Yes For For Navigant Consulting NCI 63935N107 04/28/10 Approval of performance measures Issuer Yes For For Annaly Capital Management NLY 05/27/10 Directors Issuer Yes For For Annaly Capital Management NLY 05/27/10 Appointment of Accountant/Auditor Issuer Yes For For Annaly Capital Management NLY 05/27/10 2010 equity incentive plan Issuer Yes For For Omega Healthcare Investors OHI 06/09/10 Directors Issuer Yes For For Omega Healthcare Investors OHI 06/09/10 Appointment of Accountant/Auditor Issuer Yes For For Omega Healthcare Investors OHI 06/09/10 Amend charter to protect REIT Status Issuer Yes For For Omega Healthcare Investors OHI 06/09/10 Amend charterto allow directors to change authorized shares Issuer Yes For For PartnerRe PRE G6852T105 05/12/10 Directors Issuer Yes For For PartnerRe PRE G6852T105 05/12/10 Appointment of Accountant/Auditor Issuer Yes For For Rent-A-Center RCII 76009N100 05/13/10 Director Issuer Yes For For Rent-A-Center RCII 76009N100 05/13/10 Director Issuer Yes For For Rent-A-Center RCII 76009N100 05/13/10 Director Issuer Yes For For Rent-A-Center RCII 76009N100 05/13/10 Appointment of Accountant/Auditor Issuer Yes For For Republic Services RSG 05/13/10 Director Issuer Yes For For Republic Services RSG 05/13/10 Director Issuer Yes For For Republic Services RSG 05/13/10 Director Issuer Yes For For Republic Services RSG 05/13/10 Director Issuer Yes For For Republic Services RSG 05/13/10 Director Issuer Yes For For Republic Services RSG 05/13/10 Director Issuer Yes For For Republic Services RSG 05/13/10 Director Issuer Yes For For Republic Services RSG 05/13/10 Director Issuer Yes For For Republic Services RSG 05/13/10 Director Issuer Yes For For Republic Services RSG 05/13/10 Director Issuer Yes For For Republic Services RSG 05/13/10 Director Issuer Yes For For Republic Services RSG 05/13/10 Director Issuer Yes For For Republic Services RSG 05/13/10 Appointment of Accountant/Auditor Issuer Yes For For Republic Services RSG 05/13/10 Proposal regarding political contributions Holder Yes Against For Swift Energy SFY 05/11/10 Director Issuer Yes For For Swift Energy SFY 05/11/10 Appointment of Accountant/Auditor Issuer Yes For For Swift Energy SFY 05/11/10 2005 stock compensation plan Issuer Yes For For Superior Energy Services SPN 05/21/10 Director Issuer Yes For For Superior Energy Services SPN 05/21/10 Appointment of Accountant/Auditor Issuer Yes For For UIL Holdings UIL 05/11/10 Directors Issuer Yes For For UIL Holdings UIL 05/11/10 Appointment of Accountant/Auditor Issuer Yes For For Verisign VRSN 92343E102 05/27/10 Directors Issuer Yes For For Verisign VRSN 92343E102 05/27/10 Appointment of Accountant/Auditor Issuer Yes For For Verisign VRSN 92343E102 05/27/10 Incentive compensation plan Issuer Yes For For Warner Chilcott WCRX G94368100 05/13/10 Director Issuer Yes For For Warner Chilcott WCRX G94368100 05/13/10 Director Issuer Yes For For Warner Chilcott WCRX G94368100 05/13/10 Appointment of Accountant/Auditor Issuer Yes For For Wright Express WXS 98233Q105 05/21/10 Directors Issuer Yes For For Wright Express WXS 98233Q105 05/21/10 Appointment of Accountant/Auditor Issuer Yes For For Wright Express WXS 98233Q105 05/21/10 2010 equity and incentive plan Issuer Yes For For THE RAM SMALL CAP FUND Issuer Name Ticker Symbol CUSIP Shareholder Meeting Date Brief Identification of the Matter Voted On Proposed by Issuer or Security Holder? Did the Fund Vote? How did the Fund Cast its Vote? For, Against, Abstain Did the Fund vote For or Against Management? Aegean Marine Petroleum Network ANW Y0017S102 05/13/10 Directors Issuer Yes For For Aegean Marine Petroleum Network ANW Y0017S102 05/13/10 Appointment of Accountant/Auditor Issuer Yes For For American Safety Insurance ASI G02995101 07/27/09 Directors Issuer Yes For For American Safety Insurance ASI G02995101 07/27/09 Appointment of Accountant/Auditor Issuer Yes For For American Safety Insurance ASI G02995101 07/27/09 1998 Directors stock award plan Issuer Yes For For Capstead Mortgage CMO 14067E506 04/28/10 Directors Issuer Yes For For Capstead Mortgage CMO 14067E506 04/28/10 Appointment of Accountant/Auditor Issuer Yes For For CMS Energy Corp CMS 05/21/10 Directors Issuer Yes For For CMS Energy Corp CMS 05/21/10 Appointment of Accountant/Auditor Issuer Yes For For CMS Energy Corp CMS 05/21/10 Greenhouse gas reort Holder Yes Against For CMS Energy Corp CMS 05/21/10 Coal combustion waste report Holder Yes Against For Cogent Inc COGT 19239Y108 07/29/09 Directors Issuer Yes For For Cogent Inc COGT 19239Y108 07/29/09 Appointment of Accountant/Auditor Issuer Yes For For Comstock Resources CRK 04/16/10 Directors Issuer Yes For For Comstock Resources CRK 04/16/10 Appointment of Accountant/Auditor Issuer Yes For For Comstock Resources CRK 04/16/10 Other business that may come up Issuer Yes For For Dean Foods Company DF 05/19/10 Director Issuer Yes For For Dean Foods Company DF 05/19/10 Director Issuer Yes For For Dean Foods Company DF 05/19/10 Director Issuer Yes For For Dean Foods Company DF 05/19/10 Appointment of Accountant/Auditor Issuer Yes For For Dean Foods Company DF 05/19/10 Tax Gross-ups Holder Yes Against For Diamond Hill Investment Group DHIL 25264R207 05/04/10 Directors Issuer Yes For For Diamond Hill Investment Group DHIL 25264R207 05/04/10 Appointment of Accountant/Auditor Issuer Yes For For Dollar Tree DLTR 06/17/10 Directors Issuer Yes For For Dollar Tree DLTR 06/17/10 Eliminate classified board of Directors Issuer Yes For For Dollar Tree DLTR 06/17/10 Increase authorized shares of common stock Issuer Yes For For First Cash Finacial Services FCFS 31942D107 06/16/10 Directors Issuer Yes For For First Cash Finacial Services FCFS 31942D107 06/16/10 Appointment of Accountant/Auditor Issuer Yes For For First Cash Finacial Services FCFS 31942D107 06/16/10 Executive performance incentive plan Issuer Yes For For FTI Consulting FCN 06/02/10 Director Issuer Yes For For FTI Consulting FCN 06/02/10 Incentive compensation plan Issuer Yes For For FTI Consulting FCN 06/02/10 Appointment of Accountant/Auditor Issuer Yes For For Fidelity National Financial FNF 31620R105 05/27/10 Directors Issuer Yes For For Fidelity National Financial FNF 31620R105 05/27/10 Appointment of Accountant/Auditor Issuer Yes For For Frontier Communications FTR 35906A108 05/13/10 Directors Issuer Yes For For Frontier Communications FTR 35906A108 05/13/10 Advisory vote on executive compensation Issuer Yes For For Frontier Communications FTR 35906A108 05/13/10 Stockholder proposal if presented at meeting Holder Yes Against For Frontier Communications FTR 35906A108 05/13/10 Appointment of Accountant/Auditor Issuer Yes For For Goodrich Petroleum GDP 05/20/10 Directors Issuer Yes For For Goodrich Petroleum GDP 05/20/10 Appointment of Accountant/Auditor Issuer Yes For For Global Industries GLBL 05/19/10 Directors Issuer Yes For For Global Industries GLBL 05/19/10 Increase authorized shares of common stock Issuer Yes For For Global Industries GLBL 05/19/10 Appointment of Accountant/Auditor Issuer Yes For For Genco Shipping & Trading GNK Y2685T107 05/13/10 Directors Issuer Yes For For Genco Shipping & Trading GNK Y2685T107 05/13/10 Appointment of Accountant/Auditor Issuer Yes For For The Gymboree Corporation GYMB 06/08/10 Directors Issuer Yes For For The Gymboree Corporation GYMB 06/08/10 Appointment of Accountant/Auditor Issuer Yes For For The Gymboree Corporation GYMB 06/08/10 Amend 2004 equity incentive plan Issuer Yes For For Hanesbrands HBI 04/27/10 Directors Issuer Yes For For Hanesbrands HBI 04/27/10 Appointment of Accountant/Auditor Issuer Yes For For HCC Insurance Holdings HCC 05/27/10 Directors Issuer Yes For For HCC Insurance Holdings HCC 05/27/10 Appointment of Accountant/Auditor Issuer Yes For For Helix Energy Solutions HLX 42330P107 05/12/10 Directors Issuer Yes For For Helix Energy Solutions HLX 42330P107 05/12/10 Appointment of Accountant/Auditor Issuer Yes For For Holly Corp HOC 05/05/10 Directors Issuer Yes For For Holly Corp HOC 05/05/10 Appointment of Accountant/Auditor Issuer Yes For For Jarden Corp JAH 05/20/10 Directors Issuer Yes For For Jarden Corp JAH 05/20/10 Appointment of Accountant/Auditor Issuer Yes For For Jarden Corp JAH 05/20/10 2010 employee stock purchase plan Issuer Yes For For John Wiley & Sons JWA 09/17/09 Directors Issuer Yes For For John Wiley & Sons JWA 09/17/09 Appointment of Accountant/Auditor Issuer Yes For For John Wiley & Sons JWA 09/17/09 Key employee stock plan Issuer Yes For For John Wiley & Sons JWA 09/17/09 Executive incentive plan Issuer Yes For For John Wiley & Sons JWA 09/17/09 Directors stock plan Issuer Yes For For Lender Processing Services LPS 52602E102 05/20/10 Directors Issuer Yes For For Lender Processing Services LPS 52602E102 05/20/10 Appointment of Accountant/Auditor Issuer Yes For For LTC Properties LTC 05/27/10 Directors Issuer Yes For For LTC Properties LTC 05/27/10 Appointment of Accountant/Auditor Issuer Yes For For Navigant Consulting NCI 63935N107 04/28/10 Directors Issuer Yes For For Navigant Consulting NCI 63935N107 04/28/10 Appointment of Accountant/Auditor Issuer Yes For For Navigant Consulting NCI 63935N107 04/28/10 Approval of performance measures Issuer Yes For For Omega Healthcare Investors OHI 06/09/10 Directors Issuer Yes For For Omega Healthcare Investors OHI 06/09/10 Appointment of Accountant/Auditor Issuer Yes For For Omega Healthcare Investors OHI 06/09/10 Amend charter to protect REIT Status Issuer Yes For For Omega Healthcare Investors OHI 06/09/10 Amend charter to allow directors to change authorized shares Issuer Yes For For Rent-A-Center RCII 76009N100 05/13/10 Director Issuer Yes For For Rent-A-Center RCII 76009N100 05/13/10 Director Issuer Yes For For Rent-A-Center RCII 76009N100 05/13/10 Director Issuer Yes For For Rent-A-Center RCII 76009N100 05/13/10 Appointment of Accountant/Auditor Issuer Yes For For Swift Energy SFY 05/11/10 Director Issuer Yes For For Swift Energy SFY 05/11/10 Appointment of Accountant/Auditor Issuer Yes For For Swift Energy SFY 05/11/10 2005 stock compensation plan Issuer Yes For For Superior Energy Services SPN 05/21/10 Director Issuer Yes For For Superior Energy Services SPN 05/21/10 Appointment of Accountant/Auditor Issuer Yes For For UIL Holdings UIL 05/11/10 Directors Issuer Yes For For UIL Holdings UIL 05/11/10 Appointment of Accountant/Auditor Issuer Yes For For Verisign VRSN 92343E102 05/27/10 Directors Issuer Yes For For Verisign VRSN 92343E102 05/27/10 Appointment of Accountant/Auditor Issuer Yes For For Verisign VRSN 92343E102 05/27/10 Incentive compensation plan Issuer Yes For For Warner Chilcott WCRX G94368100 05/13/10 Director Issuer Yes For For Warner Chilcott WCRX G94368100 05/13/10 Director Issuer Yes For For Warner Chilcott WCRX G94368100 05/13/10 Appointment of Accountant/Auditor Issuer Yes For For Wright Express WXS 98233Q105 05/21/10 Directors Issuer Yes For For Wright Express WXS 98233Q105 05/21/10 Appointment of Accountant/Auditor Issuer Yes For For Wright Express WXS 98233Q105 05/21/10 2010 equity and incentive plan Issuer Yes For For
